Citation Nr: 0732466	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  05-19 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
tinnitus, to include separate ratings for each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
tinnitus and assigned a 10 percent evaluation.  

In July 2004, the veteran filed a Notice of Disagreement with 
the RO's decision assigning a noncompensable rating for 
bilateral hearing loss.  The substantive appeal he filed in 
January 2005, however, specified that only the tinnitus issue 
was on appeal.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal. 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2006); Roy v. Brown, 5 Vet. App. 
554 (1993).  Thus, the Board's decision shall address only 
the veteran's claim to a rating in excess of 10 percent for 
bilateral tinnitus, to include a separate rating for each 
ear.


FINDINGS OF FACT

1.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.  

2.  The preponderance of the evidence is against a finding 
that the veteran's service-connected tinnitus is so 
exceptional or unusual as to warrant a rating in excess of 
schedular standards.  


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of separate 
ratings for each ear affected by tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.25, 4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The evidence fails to show entitlement to an 
extraschedular evaluation for service-connected tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.25, 
4.87 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated June 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  The veteran 
was able to participate effectively in the processing of his 
claim.  
 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  With the exception of his separation examination, 
his service medical records are unavailable, and likely were 
destroyed by the fire at the National Personnel Records 
Center (NPRC).  Repeated attempts to obtain alternative 
records have been unsuccessful.  All identified and available 
treatment records, however, have been secured.  The veteran 
was medically evaluated in May 2004 in conjunction with his 
claim.  The duties to notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating will be assigned, so there can 
be no possibility of any prejudice to the veteran under the 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  It is not prejudicial to the veteran for the Board 
to proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

Increased rating

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2.  The veteran's service connection claim 
for tinnitus was received in September 2003, after the June 
2003 revision, and the claim was granted in May 2004.  He was 
given a 10 percent rating, the maximum allowable under the 
applicable regulation.  See 38 C.F.R.       § 4.87, 
Diagnostic Code 6260 (2003); see also Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003 versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  The Federal Circuit reversed the Veterans Court's 
decision, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10-percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  

In view of the foregoing, the Board concludes that the 
applicable version of Diagnostic Code 6260 precludes an 
evaluation in excess of 10 percent for tinnitus.  Moreover, 
the veteran's claim was filed in September 2003, after the 
June 2003 revision to the applicable regulation.  Therefore, 
the veteran's claim for separate 10 percent ratings for each 
ear for his service-connected tinnitus must be denied based 
on a lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The veteran has not claimed and the record does not show that 
the veteran is entitled to an extraschedular rating under 38 
C.F.R. §§ 3.321(b) (1).  The Board must address referral to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, under 38 C.F.R.§ 3.321 (b)(1) only where 
circumstances are presented which the Director might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  The evidence of record does not demonstrate that 
the veteran's service-connected tinnitus presents an 
exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  
Consequently, the Board concludes that a remand for 
consideration of the assignment of an extraschedular rating 
is not warranted in this case.  See Floyd v. Brown, 8 Vet. 
App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996)


ORDER

An initial rating in excess of 10 percent for tinnitus is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


